USCA4 Appeal: 21-7392      Doc: 10         Filed: 07/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7392


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KEVIN ALEXANDER SCOTT,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:09-cr-00581-GLR-1)


        Submitted: June 30, 2022                                          Decided: July 25, 2022


        Before NIEMEYER and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Kevin Alexander Scott, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7392      Doc: 10         Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

               In October 2020, the district court denied Kevin Alexander Scott’s motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). We vacated that judgment and

        remanded for further proceedings.      United States v. Scott, 856 F. App’x 460, 461

        (4th Cir. 2021) (No. 20-7687).     On remand, the court explained that the 18 U.S.C.

        § 3553(a) factors counsel against a sentence reduction and thus denied the motion. Scott

        appeals.

               We review a district court’s denial of a compassionate release motion for abuse of

        discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct.

        383 (2021).    We have reviewed the record and conclude that the court sufficiently

        explained the reasons for the denial and did not abuse its discretion in denying the motion.

        See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of

        explanation required for denial of compassionate release motion). Accordingly, we affirm

        the district court’s order. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     2